                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN

RIGOBERTO RUIZ,

        Plaintiff,
                                                                 Case No. 21CV387
v.

CONAGRA FOODS PACKAGED FOODS, LLC

        Defendant.


     PLAINTIFF’S BRIEF IN OPPOSITION TO DEFENDANT’S MOTION TO DISMISS


                                      INTRODUCTION

        Plaintiff filed this negligence action in Wisconsin state court on February 26, 2020.

Thereafter, Defendant removed this matter and has now filed its motion to dismiss. In

response to that motion to dismiss, Plaintiff has filed his amended complaint which alleges

additional facts and specifies particular acts of negligence by the Defendant. These

negligent acts include requesting that workers with Covid-19 symptoms continue working

in the plant, providing housing to its production workers which did not allow for proper

social distancing in their sleeping and living areas, failure to contact trace, failure to

enforce the wearing of masks within the plant, failure to train its workers regarding Covid-

19 safety, and failure to provide adequate social distance between workers at its plant.


        Defendant’s brief takes the position that the only act of negligence in this matter is

the failure to enforce the masking of its employees within the Darien plant. The Defendant

alleges that a mask is a “covered countermeasure” within the Public Readiness and

Emergency Preparedness Act (the “PREP ACT”). The Defendant then expands this claim

to assert that this entire case is barred by PREP ACT immunity.


          Case 2:21-cv-00387-SCD Filed 04/21/21 Page 1 of 10 Document 7
      In      support     if    its    assertion,     Defendant      cites    one   case,

Garcia v. Welltower OPCo Group LLC, No. SACV 2002250JVS, 2021 WL 492581 (C.D.

Cal. Feb. 10, 2021). The Garcia case involved claims against nursing homes for

negligence, The Court in Garcia held that the state law negligence claims were both

preempted and subject to immunity. This appears to be the only case in the country which

made such a ruling and is in conflict with a myriad of cases which have held that complete

preemption and immunity do not apply to such state law claims.


               The Court agrees with the “growing consensus” of
               district courts holding that state-law claims against
               nursing homes arising out of COVID-19 injuries are not
               federal-law claims under the PREP Act.
               “[T]here is a growing consensus among courts across the
               country that state-law claims of negligence and wrongful
               death brought against a nursing home for failure to protect
               against the spread of COVID-19 ... are not properly
               characterized as federal-law claims under the PREP
               Act.” Dupervil v. All. Health Operations, LCC, No.
               20CV4042PKCPK, F.Supp.3d 2021 WL 355137, at *12
               (E.D.N.Y. Feb. 2, 2021); see also Gunter v. CCRC Opco-
               Freedom Square, LLC, 8:20-CV-1546-T-36TGW, 2020 WL
               8461513, at *1 n.1 (M.D. Fla. Oct. 29, 2020) (remanding to
               state court and noting that “the applicability of the PREP Act's
               immunity in the context of a nursing home negligence case
               has been addressed recently by several other
               jurisdictions”); Sherod v. Comprehensive Healthcare Mgmt.
               Svcs., LLC, No. 20-cv-1198, 2020 WL 6140474 (W.D. Pa.
               Oct. 16, 2020) (remanding); Martin v. Serrano Post Acute
               LLC, No. 20-5937DSF, 2020 WL 5422949 (C.D. Cal. Sept. 10,
               2020) (remanding); Lutz v. Big Blue Healthcare, Inc., 480
               F.Supp.3d 1207 (D. Kan. 2020) (remanding “[b]ecause the
               PREP Act does not apply, it cannot be used to establish
               federal question jurisdiction under the doctrine of complete
               preemption”); Est. of Maglioli v. Andover Subacute Rehab.
               Ctr. I, 478 F.Supp.3d 518 (D. N.J. 2020).

               Schuster v. Percheron Healthcare, Inc., 2021 WL 1222149, at
               *2 (N.D.Tex., 2021)




                                         2
           Case 2:21-cv-00387-SCD Filed 04/21/21 Page 2 of 10 Document 7
        While these cases involved nursing homes, the question decided was whether the

Prep Act is a statute that provides complete preemption and immunity from state law

claims. These courts all held that it does not.


              The question here is whether the PREP Act has a pre-emptive
              force “so extraordinary that it converts an ordinary state
              common-law complaint into one stating a federal claim for
              purposes of the well-pleaded complaint rule.” Caterpillar Inc.,
              482 U.S. at 393, 107 S.Ct. 2425. “[T]o determine whether a
              federal statute completely preempts a state-law claim within
              its ambit, we must ask whether the federal statute provides
              ‘the exclusive cause of action’ for the asserted state-law
              claim.” Sullivan, 424 F.3d at 275–76 (quoting Anderson, 539
              U.S. at 9, 123 S.Ct. 2058). The Court joins the growing
              consensus        and     finds   that    it    does        not.

              Schuster v. Percheron Healthcare, Inc., 2021 WL 1222149, at
              *3 (N.D.Tex., 2021)


   I.      THE PREP ACT DOES NOT APPLY TO THIS CASE


        Subsection (a)(1) of the PREP Act does not apply to Plaintiff’s claims. The

 defense applies only where four requirements are met: The plaintiff’s claimmust be (1)

 against a “covered person,” (2) “for loss,” (3) “arising out of,relating, to resulting from

 the administration to or the use by an individual,” (4) of a covered countermeasure

 subject to a declaration of the HHS Secretary. 42 U.S.C. § 247d-6d(1). The third and

 fourth elements are not met in this case.

        As Conagra points out, Plaintiff’s complaint references Conagra’s failure to

 enforce a policy to wear masks within the Darien plant. That allegation does not show

 that Plaintiffs’claims have a “causal relationship with the administration to or use by an

 individual” of a covered countermeasure. 42 U.S.C. § 247d-6d(a)(2)(B) (emphasis

 added). To begin with, not all PPE is a “covered countermeasure.”Under the statute, only


                                       3
         Case 2:21-cv-00387-SCD Filed 04/21/21 Page 3 of 10 Document 7
PPE that both qualifies as a medical device under 21 U.S.C. § 321(h) and is authorized

for emergency use by the Food and Drug Administration, or is a respiratory protective

device approved by NIOSH, can be a covered countermeasure. 42 U.S.C. § 247d-

6d(i)(1), (7). Thus, the masks at issue in this case are not covered countermeasures.

An emergency use authorization was not issued by the FDA until April 18, 2020, which

is the day before the Darien plant was closed. (FDA EAU dated April 24, 2020,

amending April 18, 2020 EAU, Exhibit “A”) The authorization was issued the last day

the Darien plant was open so it would not apply to this claim. Thus, when plaintiff likely

contracted the Covid-19 virus, the masks were not covered countermeasures as the

FDA had not yet issued its authorization.

       Moreover, claims concerning non-use of a covered countermeasure are not

subject to the subsection (a)(1) defense. Rather, each activity that falls under the

statutory immunity is an affirmative act: “the design, development, clinical testing or

investigation, manufacture, labeling, distribution, formulation, packaging, marketing,

promotion, sale, purchase,donation, dispensing, prescribing, administration, licensing,

or use of [a covered] countermeasure.” 42 U.S.C. § 247d-6d(2)(B). The list does not

include a failure to act.

       The PREP Act’s purpose confirms the plain meaning of the text. The Act was

intended to encourage the manufacture and distribution of covered countermeasures—

not to protect entities that did not use them. Supporters explained that the bill was

designed to ensure that a pandemic flu “vaccine gets developed and to make sure

doctors are willing to give it when the timecomes.” 151 Cong. Rec. H12244-03 (daily ed.

Dec. 18, 2005) (statement of Rep.Nathan Deal); see also 151 Cong. Rec. S14242-01




                                      4
        Case 2:21-cv-00387-SCD Filed 04/21/21 Page 4 of 10 Document 7
(daily ed. Dec. 21, 2005) (statement of Sen. Hillary Clinton, noting the “provision is

being billed as a simple liability protection to help those who would manufacture avian

flu vaccine”). Likewise, the addition of NIOSH-approved respiratory protective devices

as part of the FFCRA last March was designed to “boost the availability and supply of

critically needed respirator [masks].” 166 Cong. Rec. H1675-09 (daily ed. Mar. 13, 2020)

(statement of Rep. Greg Walden). See also Coronavirus Preparedness and Response:

Hearing Before the H. Comm.on Oversight & Reform, Serial No. 116-96 at 43 (2020)

(Testimony of Dr. Robert Kadlec, HHS Asst. Secretary for Preparedness and

Response, urging addition of respiratory protective devices to PREP Act to extend

liability for “manufacturers, distributors, and users” of covered countermeasures to

respiratory devices in order to boost supply).

       When Congress intends to protect entities from liability for inaction, it knows how

to do so. For example, in the CARES Act, Congress included liability protection for

volunteer healthcare professionals for harm caused by “an act or omission of the

professional in the provision of health care services during the public health

emergency with respect to COVID–19.” § 3215(a), 134 Stat. at 374 (emphasis added).

And well after the passage of the FFCRA and CARES Act, Congress debated—but

ultimately did not enact—adding liability protections for claims like Plaintiffs’. See, e.g.,

106 Cong. Rec. S2358 (daily ed. May 12, 2020) (Statement of Sen. McConnell,

discussing legislation to “raise the liability threshold for COVID-related malpractice

lawsuits” and to “create a legal safe harbor” for entities that are “following public health

guidelines to the best of their ability”). The subsequent debate over whether to add

liability protections for entities sued for failing to take infection control measures




                                      5
        Case 2:21-cv-00387-SCD Filed 04/21/21 Page 5 of 10 Document 7
suggests that Congress had not already provided for such protection when it added

NIOSH-approved respiratory        protective   devices     to   the   list   of   covered

countermeasures in March 2020.

        Conagra relies on HHS’s OGC opinion letter, which took the view thatsubsection

(a)(1) applies to claims arising out of non-use of covered countermeasures when the

claims relate to “allocation which results in non-use,” but not “nonfeasance … that []

results in non-use.” Advisory Op. 21-01. Even if correct, that view would not help

Conagra here. For this distinction to have any meaning, “cases of general neglect [must]

fall outsidethe protection of the PREP Act. Otherwise, the [Opinion’s] limiting language

and illustration would be superfluous, if not confounding.” McCalebb, 2021 WL 911951

at *5. In short, “the gravamen of the Complaint is that Defendant was generally neglectful

in operating the Facility.” Id. Thus, even if the PREP Act applies in some cases of non-

use, as OGC suggested, it does not here.

  II.     THE PREP ACT DOES NOT COMPLETELY PREEMPT PLAINTIFF’S
          CLAIMS

        District courts have nearly unanimously concluded, the PREP Act does not

provide for complete preemption of claims based on nursing homes’ failures to take

adequate safety measures to protect residents from COVID-19. See McCalebb, 2021

WL911951; Estate of Jones v. St. Jude Operating Co., LLC, 2021 WL 900672 (D. Or.

Feb. 16, 2021); Robertson v. Big Blue Healthcare, Inc., 2021 WL 764566 (D. Kan.Feb.

26, 2021); Lyons, 2021 WL 364640; Dupervil, 2021 WL 33517; Goldblatt v. HCP Prairie

Vill. KS OPCO LLC, 2021 WL 308158 (D. Kan. Jan. 29, 2021); Estate of Smith v. Bristol

at Tampa, 2021 WL 100376 (M.D. Fla. Jan. 12, 2021); Parker v. St. Jude Operating

Co., LLC, 2020 WL 8362407 (D. Or. Dec. 28, 2020); Gunter v. CCRC Opco-Freedom



                                      6
        Case 2:21-cv-00387-SCD Filed 04/21/21 Page 6 of 10 Document 7
Square, LLC, 2020 WL 8461513 (M.D. Fla. Oct. 29, 2020); Sherod, 2020 WL 6140474;

Saldana, 2020 WL 6713995; Martin, 2020 WL5422949; Haro v. Kaiser Found. Hosps.,

2020 WL 5291014 (C.D. Cal. Sept. 3, 2020); Eaton v. Big Blue Healthcare, Inc., 480 F.

Supp. 3d 1184 (D. Kan. 2020).


      While there has not yet been a PREP ACT case involving a meat packing plant,

the analysis of whether the PREP ACT provides for complete preemption and immunity

from state law negligence claims is the same as the above cases which all held that it

does not.


      By contrast, complete preemption refers to “the specific situation in which a

federal law not only preempts a state law to some degree but also substitutes a federal

cause of action for the state cause of action, thereby manifesting Congress’s intent

to permit removal.” Schmeling v. NORDAM, 97 F.3d 1336, 1342 (10th Cir. 1996),

quoted in In re Cmty. Bank of N. Va., 418 F.3d 277, 294 (3d Cir. 2005); see also

Rosenberg v. FVI Receivables XVII, LLC, 835 F.3d 414 n.4 (3d Cir. 2016) (explaining

differences between ordinary and complete preemption). “The Supreme Court has

recognized the ‘complete preemption’ doctrine in only three instances:” section 301 of

the Labor Management Relations Act, § 502(a) of the Employee Retirement Income

Security Act (ERISA), and §§ 85 and 86 of the National Bank Act. N.J. Carpenters &

the Trustees Thereof v. Tishman Const. Corp. of N.J., 760 F.3d 297, 302 (3d Cir. 2014).

      The determination of whether complete preemption exists is not based on “a

crude measure of the breadth of the preemption (in the ordinary sense)of a state law by

a federal law.” Schmeling, 97 F.3d at 1342. Rather, two prerequisites for removal of

state-law claims on the basis of complete preemption. See Goepel v. Nat’l Postal Mail


                                     7
       Case 2:21-cv-00387-SCD Filed 04/21/21 Page 7 of 10 Document 7
Handlers Union, a Div.of LIUNA, 36 F.3d 306, 311 (3d Cir. 1994) (citing Railway Labor

Execs. Ass’n v.Pittsburgh & Lake Erie R. Co., 858 F.2d 936 (3d Cir. 1988)). First, “the

statute relied upon by the defendant as preemptive [must] contain[] civil enforcement

provisions within the scope of which the plaintiff’s state claim falls.” Railway Labor, 858

F.2d at 942 (citing Franchise Tax Bd. of State of Cal. v.Construction Laborers Vacation

Trust for S. Cal., 463 U.S. 1, 24, 26 (1983)). Second, there must be “a clear indication

of a Congressional intention to permit removal despite the plaintiff’s exclusive reliance

on state law.” Id. (citing Met. Life Ins. Co. v. Taylor, 481 U.S. 58, 66 (1987)).

       Here, neither requirement is met. First, as explained above, Plaintiff’s claims do

not relate to the administration or use of a covered countermeasure. Thus, his claims are

not within the scope of the PREP Act whatsoever.

       Moreover, even if they were, the PREP Act contains a civil enforcement

mechanism and demonstrates that Congress intended to permit removal only of a

narrow set of state-law claims: those “against a covered person for death or serious

physical injury proximately caused by willful misconduct.”42 U.S.C. § 247d-6d(d). Such

claims, and only such claims, are committed to the exclusive jurisdiction of the United

States District Court for the District of Columbia and subject to a specific statutory

procedure. Id. § 247d-6d(e). This provision demonstrates that Congress knew very well

how to provide for an exclusive federal forum when it wanted to—i.e., for actions under

subsection (d), which this case is not.

       The one district court opinion to conclude otherwise, Garcia v. Welltower OpCo

Grp., 2021 WL 492581 (C.D. Cal. Feb. 10, 2021), was based exclusively on deference

to OGC Opinion 21-01. But “an agency’s interpretation of the law which governs [a




                                      8
        Case 2:21-cv-00387-SCD Filed 04/21/21 Page 8 of 10 Document 7
federal court’s] jurisdiction is not entitled to deference.” Am. Iron & Steel Inst. v. EPA,

543 F.2d 521, 525–26 (3dCir. 1976); see also In re Kaiser Aluminum Corp., 456 F.3d

328, 344 (3d Cir. 2006);Texas v. EPA, 829 F.3d 405, 417 (5th Cir. 2016); Shweika v.

Dep’t of Homeland Sec., 723 F.3d 710, 718 (6th Cir. 2013)). The question whether

complete preemption exists “is not a matter within the particular expertise of” an

agency, but rather “a clearly legal issue that courts are better equipped to handle.”

Bamidele v. INS, 99 F.3d 557, 561 (3d Cir. 1996). Further, as several other district

courts have noted, the Advisory Opinion relies on “conclusory assertion[s],” is contrary

to precedent, and mistakenly conflates the defense of section (a)(1) with the exclusive

cause of action in section (d). See McCalebb, 2021 WL 911951, at *4 n.5; see also

Dupervil, 2021 WL 355137, at *10; Jones, 2021 WL 900672, at *6–*7; Goldblatt, 2021

WL 308158, at *9. Finally, the Garcia court failed to recognize that, even under OGC’s

view of the PREP Act, for claims alleging non-use resulting from nonfeasance, like

those here, as opposed to a “purposeful allocation” of scare resources, there is no

preemption. See McCalebb, 2021 WL 911951 at *5.


                                    CONCLUSION


       Defendant’s Motion to Dismiss should be denied for the above reasons.




                                      9
        Case 2:21-cv-00387-SCD Filed 04/21/21 Page 9 of 10 Document 7
Dated this 21st day of April, 2021.

                                         ARELLANO & PHEBUS, S.C.
                                         Attorneys for Plaintiff

                                         s/ Douglas J. Phebus
                                         Attorney Victor M. Arellano
                                         State Bar No. 1011684
                                         varellano@aplawoffice.com
                                         Attorney Douglas J. Phebus
                                         State Bar No. 1029524
                                         dphebus@aplawoffice.com
                                         1468 North High Point Road
                                         Suite 102
                                         Middleton, WI 53562
                                         (608) 827-7680
                                         (608) 827-7681      (facsimile)




                                      10
        Case 2:21-cv-00387-SCD Filed 04/21/21 Page 10 of 10 Document 7
